                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
                                                            ORDER
                           Plaintiff,
                                                           10-cr-141-wmc
                v.

GALE RACHUY,

                           Defendants.


      The undersigned recuses himself in the above entitled matter pursuant to 28

U.S.C. § 455.

      Entered this 8th day of October, 2018.

                                         BY THE COURT:

                                         /s/
                                         __________________________________________
                                         WILLIAM M. CONLEY
                                         District Judge
